[To be reprinted on Company letterhead]

April 12, 2006




Computershare

350 Indiana Street

Suite 800

Golden, CO  80401




Attention:

Jennifer Harla




Ladies and Gentlemen:

Golden Patriot, Corp., a Nevada corporation (the “Company”), and certain
investors (the “Investors”) have entered into a Securities Purchase Agreement
dated as of April 12, 2006 (the “Agreement”), providing for the issuance of 6%
Callable Secured Convertible Notes in the aggregate principal amount of
$2,000,000 (the “Notes”) and warrants to purchase an aggregate of 22,000,000
shares of the Company’s Common Stock (the “Warrants”), for the aggregate
consideration of $2,000,000.

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of Common Stock (initially, 66,537,105 shares) of the Company
for issuance upon full conversion of the Notes and exercise of the Warrants in
accordance with the respective terms thereof.  You are hereby further
irrevocably authorized and directed to issue the shares of Common Stock so
reserved upon your receipt from the Company of a notice of conversion (“Notice
of Conversion”) or exercise agreement (“Exercise Agreement”) duly executed by an
Investor in accordance with the terms of such notices and agreements and the
Notes and Warrants, as applicable.

A copy of a Form of Note and Form of Warrant is attached hereto.  You should
familiarize yourself with your issuance and delivery obligations, as Transfer
Agent, contained therein.  The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise.

So long as you have previously received confirmation from the Company that the
shares have been registered under the 1933 Act or otherwise may be sold pursuant
to Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold, such shares should be
transferred, at the option of the holder of the Notes or Warrants as specified
in the Notice of Conversion or Exercise Agreement, as applicable, either (i)
electronically by crediting the account of a Prime Broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission system or (ii) in
certificated form without any legend which would restrict the transfer of the
shares, and you should remove all stop-transfer instructions relating to such
shares.  Until such time as you are advised by Company counsel that the shares
have been registered under the 1933 Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular





 




--------------------------------------------------------------------------------

date that can then be immediately sold, you are hereby instructed to place the
following legends on the certificates:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if, unless otherwise required by applicable state securities laws,
(a) such shares are registered for sale under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, (b) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such security may be made without registration under the 1933 Act and such
sale or transfer is effected or (c) such holder provides the Company with
reasonable assurances that such shares can be sold pursuant to Rule 144.

The Investors are intended to be and are third party beneficiaries hereof, and
no amendment or modification to the instructions set forth herein may be made
without the consent of such Investors.

Very truly yours,




GOLDEN PATRIOT, CORP.










/s/ Bradley Rudman___________

Bradley Rudman,

Chief Executive Officer




Acknowledged:







______________________________

Transfer Agent





2


